Title: From Thomas Jefferson to Van Staphorst & Hubbard, 27 March 1797
From: Jefferson, Thomas
To: Van Staphorst & Hubbard


                    
                        Esteemed friends
                        Monticello in Virginia. Mar. 27. 97.
                    
                    My last to you was of Apr. 24. 96. since which I have recieved your favors of the same year of Jan. 5. and 27. Apr. 11. May 21. and Oct. 21. For that of May 21. I am particularly to thank you, as well as for it’s effects which came in due time to answer my object. I recieved the sum of two thousand dollars from Harrison & Sterett in the months of October and November, for which I gave them two draughts on you of one thousand dollars each, and for the same sums I now inclose you my obligations, the one for 1000. Doll. payable Oct. 1. 1800. the other for 1000. Doll. payable Nov. 1. 1801. with interest at 6. per cent. per annum from the dates at or about which the money was recieved. As you did not express any wish as to the time at which you would desire repaiment I filled them according to my own convenience; but shall be ready to shorten the term if desired. I would gladly have liquidated in a third obligation the balance I owed you on former dealings, but I have no accompt from you which enables me to do it. Be so good as to send me a statement of it, and I will send you a separate bond for it. I have thought it better not to hazard these papers during the winter. The equinoctial gales being soon to terminate I send this to Philadelphia in time I hope to reach our new minister to your government, Mr. Murray, before his departure.—You will hear of wonderful revolutions of fortune among the merchants and speculators of Philadelphia and New York. The banks may be considered as the primary source of this catastrophe. In order to increase their circulating paper and of course their profits, they issued it to every pretender in commerce, gave them thereby the appearance of capitals which these people did not possess, and a consequent credit, and facilities for overspeculating themselves which they greatly abused. Whilst the enormous sums of paper thus thrown into circulation banished all the precious metals, and raised all commodities to double and treble prices, the spirit of gambling in paper, in lands, in canal schemes, town lot schemes, manufacturing schemes and whatever could hit the madness of the day, spread like a contagion to our former good merchants. The slow and sure gains of useful commerce and navigation could no longer be waited for, scrip fortunes must be made in an instant, but in the height of their delirium, the baloon bursts, lets them drop from the clouds, and ends as such phrensies ought always to end and I pray to god may eternally end, in the prostration of gambling and encouragement of regular, honest and useful commerce and industry. A late visit of only ten days to Philadelphia  gave me an opportunity of seeing the commencement of a scene of havoc among the race of speculators which in 1792. and 1793. I was sensible must come on sooner or later. It is later than I expected, yet earlier than it would have happened had it not been for the spoliations on our commerce begun by the English and now carrying on by the French. Some who have been connected with you have been deeply guilty in these scandalous scenes. It gave me great pleasure to see symptoms of a discontinuance of your connection as soon as their criminal temerity rendered them unworthy of it. Your early attachment and services to the US. have given me sincere wishes for the prosperity of your affairs, and if I can at any time serve them, I shall do it on motives which I deem virtuous. I am with great & sincere esteem Gentlemen Your most obedt. & most humble servt
                    
                        Th: Jefferson
                    
                